DETAILED ACTION
	This Office Action is in response to an original application filed 04/24/2020.
	Claims 1-20 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph [0001]	Application 15/267,346 status is now Abandoned.
Page 19, paragraph [0057]	what is the CMU?
Page 20, paragraph [0059]	what is the “another study”?
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (hereinafter Chai, “CS224d Project Final Report,” 07/01/2015, pp. 1-8) in view of Solanski et al. (hereinafter Solanski, U.S. Patent Application Publication No. 2016/0078038 A1, filed 09/11/2015, published 03/17/2016).
In regard to independent claim 1, Chai teaches:
A computer implemented method comprising:
receiving one or more product descriptions describing a product (at least Abstract; Introduction [Wingdings font/0xE0] Chai describes the creation of a Recurrent Neural Network Language Model to extract sentences from Yelp Review Data (see pp. 1-2, section 2.1) for the purpose of automatic text summarization. Here, the Yelp Review Data may include reviews and tips from users for businesses. Given the broadest reasonable interpretation (BRI), such reviews and tips from users (e.g. customers) for businesses (e.g. items or products offered by the businesses and/or the businesses themselves such as quality of product(s), service(s), facilities, locations, etc.) are interpreted as including the claimed product descriptions describing a product
developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction based at least in part on the one or more product descriptions (at least p. 2, Section 2.3: RNN Language Model; pp. 3-5, Section 3: Approach [Wingdings font/0xE0] Chai teaches development of a language model that computes sentence vector from a sequence of words. Chai uses a basic uni-directional Recurrent Neural Network (RNN) to do this).
generating, by the at least one processor, a snippet of a product description of the one or more product descriptions based at least in part on the classification model (at least Section 3: Approach [Wingdings font/0xE0] Chai teaches generation of an extractive summary of Yelp business reviews; the summary, given the Broadest Reasonable Interpretation, is interpreted as the claimed snippet).
Chai fails to explicitly teach:
causing presentation of the snippet of the product description based at least in part on the generating.
However, Solanski teaches:
causing presentation of the snippet of the product description based at least in part on the generating (at least p. 1, [0010]-[0012] [Wingdings font/0xE0] Solanski teaches methods and systems for extracting or generating summaries or snippets of information from search results, listing results or other results to display to a user).
Solanski with those of Chai as both inventions are related to the generation of snippets. Adding the teaching of Solanski provides Chai with the ability to present or display snippets accompanying search results to the user as a result of issuing a search query.

In regard to dependent claim 2, Chai fails to explicitly teach:
receiving a search query mapped to the product, wherein causing the presentation of the snippet of the product description is in response to receiving the search query.
However, Solanski teaches:
receiving a search query mapped to the product, wherein causing the presentation of the snippet of the product description is in response to receiving the search query (at least p. 1, [0001], [0010]-[0012]; pp. 4-9, [0036]-[0074]; Figures 3-5 [Wingdings font/0xE0] Solanski generally relates to generating descriptions for query results. Specifically, Solanski teaches a method for extracting and presenting a snippet from a document presented within a set of search results to a user issuing a query to a search engine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.
In regard to dependent claim 3, Chai fails to explicitly teach:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising seller-specific information associated with the product.
However, Solanski teaches:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising seller-specific information associated with the product (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

In regard to dependent claim 4, Chai fails to explicitly teach:
generating the snippet of the product description further comprises:
generating the snippet of the product description that excludes the seller-specific information (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, Solanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

In regard to dependent claim 5, Chai fails to explicitly teach:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising product-specific information associated with the product.
However, Solanski teaches:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising product-specific information associated with the product (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski to leave only product-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a Solanski provides a specific use for the summaries generated by Chai.

In regard to dependent claim 6, Chai fails to explicitly teach:
generating the snippet of the product description further comprises: generating the snippet of the product description that includes the product-specific information.
However, Solanski teaches:
generating the snippet of the product description further comprises: generating the snippet of the product description that includes the product-specific information (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches the generation of snippets from product descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

In regard to dependent claim 7, Chai fails to explicitly teach:
generating the snippet further comprises: determining that at least one word of the one or more product descriptions is included in a predefined list of words; and generating the snippet of the product description that excludes the at least one word included in the predefined list of words.
However, Solanski
generating the snippet further comprises: determining that at least one word of the one or more product descriptions is included in a predefined list of words; and generating the snippet of the product description that excludes the at least one word included in the predefined list of words (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski to leave only product-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

In regard to claims 8-14, claims 8-14 merely recite a system for carrying out the method of claims 1-7, respectively. Thus, Chai in view of Solanski teaches every limitation of claims 8-14, and provides proper motivation, as indicated in the rejections of claims 1-7.

In regard to claims 15-20, claims 15-20 merely recite a non-transitory computer-readable medium to store codes to carry out the method of claims 1-6, respectively. Thus, Chai in view of Solanski teaches every limitation of claims 15-20, and provides proper motivation, as indicated in the rejections of claims 1-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
02/08/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177